
	

113 HR 824 IH: Federal Workforce Reduction Through Attrition Act
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 824
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mrs. Lummis (for
			 herself and Mr. Mulvaney) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reduce the total number of civil service employees in
		  the executive branch of the Government through attrition, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Workforce Reduction Through
			 Attrition Act.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 total number of Federal employees means the total number of
			 Federal employees in all agencies;
			(2)the term
			 Federal employee means an employee as defined by section 2105 of
			 title 5, United States Code;
			(3)the term
			 agency means an executive agency as defined by section 105 of
			 title 5, United States Code, excluding the Government Accountability
			 Office;
			(4)the term
			 quarter means a period of 3 calendar months ending on March 31,
			 June 30, September 30, or December 31; and
			(5)the term
			 baseline quarter means the quarter in which occurs the date of the
			 enactment of this Act.
			3.Workforce limits
			 and reductions
			(a)In
			 generalThe President,
			 through the Office of Management and Budget (in consultation with the Office of
			 Personnel Management), shall take appropriate measures to ensure that,
			 effective with respect to each quarter beginning after the date of the
			 enactment of this Act, the total number of Federal employees determined for
			 such quarter does not exceed the applicable maximum for such quarter.
			(b)Applicable
			 maximumFor purposes of this Act, the applicable
			 maximum for a quarter is—
				(1)in the case of a
			 quarter before the target-attainment quarter, the number equal to—
					(A)the total number
			 of Federal employees determined for the baseline quarter, reduced by
					(B)2/3
			 of the number of Federal employees separating from agencies during the
			 period—
						(i)beginning on the
			 first day following the baseline quarter; and
						(ii)ending on the
			 last day of the quarter to which the applicable maximum is being applied;
			 and
						(2)in the case of the target-attainment
			 quarter and any subsequent quarter, the number equal to 90 percent of the total
			 number of Federal employees as of September 30, 2012.
				(c)Target-Attainment
			 quarterFor purposes of this Act, the term
			 target-attainment quarter means the earlier of—
				(1)the first quarter
			 (subsequent to the baseline quarter) for which the total number of Federal
			 employees does not exceed 90 percent of the total number of Federal employees
			 as of September 30, 2012; or
				(2)the quarter ending
			 on September 30, 2015.
				(d)Method for
			 achieving compliance
				(1)In
			 generalExcept as provided in
			 paragraph (2), any reductions necessary in order to achieve compliance with
			 subsection (a) shall be made through attrition.
				(2)ExceptionIf,
			 for any quarter, the total number of Federal employees exceeds the applicable
			 maximum for such quarter, then, until the first succeeding quarter for which
			 such total number is determined not to exceed the applicable maximum for such
			 succeeding quarter, reductions shall be made through both attrition and a
			 freeze on appointments.
				(e)Counting
			 rulesFor purposes of this Act—
				(1)any determination
			 of the total number of Federal employees or the number of Federal employees
			 separating from agencies shall be made—
					(A)on a full-time
			 equivalent basis; and
					(B)under section 4;
			 and
					(2)any determination
			 of the total number of Federal employees for a quarter shall be made as of such
			 date or otherwise on such basis as the Office of Management of Budget (in
			 consultation with the Office of Personnel Management) considers to be
			 representative and feasible.
				(f)Waiver
			 authorityThe President may waive any of the preceding provisions
			 of this section, with respect to an individual appointment, upon a
			 determination by the President that such appointment is necessary due
			 to—
				(1)a
			 state of war or for reasons of national security; or
				(2)an extraordinary
			 emergency threatening life, health, safety, or property.
				(g)Limitation on
			 procurement of service contractsThe President, through the Office of
			 Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this Act, except in cases in which a cost comparison demonstrates that such
			 contracts would be to the financial advantage of the Government.
			4.Monitoring and
			 notificationThe Office of
			 Management and Budget (in consultation with the Office of Personnel Management)
			 shall—
			(1)continuously
			 monitor all agencies and, for each quarter to which the requirements of section
			 3(a) apply, determine whether or not such requirements have been met;
			 and
			(2)not later than 14
			 days after the end of each quarter described in paragraph (1), submit to the
			 President and each House of Congress, a written determination as to whether or
			 not the requirements of section 3(a) have been met.
			5.RegulationsAny regulations necessary to carry out this
			 Act may be prescribed by the President or his designee.
		
